Citation Nr: 1436703	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for drug addition, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for hepatitis C liver condition, to include as secondary an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2011, the Veteran testified at a hearing at the Board's office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  

When this case was before the Board in March 2012, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents in Veterans Benefits Management System (VBMS) for this Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2012.  An opinion was also provided at that time from Dr. B.  The examiner diagnosed the Veteran with dementia and polysubstance abuse in full remission.  The examiner explained that the Veteran's mood swings appeared to be more likely due to psuedo bulbar affect secondary to dementia and any previous diagnoses he may have had are no longer observable as his memory is so poor and his mood due to his dementia. The examiner determined that reconciling previous diagnoses will be no more than mere speculation.  The Board acknowledges that an addendum opinion was also provided by registered nurse dated in December 2012 which noted that the resultant damage from drug abuse does not allow one to disentangle any possible service connection from progressive decline in his mental function.  

Despite this, the Board notes that several VA treatment records note a diagnosis for depression.  The Board finds that a new VA examination and opinion may provide further clarity as to whether any current psychiatric disability, including depression, is due to his military service.  

The Veteran claims that his drug abuse and hepatitis are secondary to his acquired psychiatric disability.  Therefore, these issues cannot be adjudicated by the Board at this time because they are intertwined with the issue of acquired psychiatric disability which is being remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all recent VA treatment records since August 2012.

2. The following records were not able to be viewed.  These contents of the following records should be obtained and associated with the claims file:  

a.  January 8, 2009 VA treatment record (go to vista imaging to view report); 
   
b.  April 28, 2011 (completed occupational health); and
   
   c. January 20, 2012 (2 documents), (job injury/illness)

3. Schedule the Veteran for an appropriate VA examination with an examiner other than the August 2012 examiner, Dr. B., to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present acquired psychiatric disorder.  The examiner should specify whether there is a current diagnosis of depression or insomnia; if not, the examiner should explain why such diagnosis is not warranted in light of the diagnoses in the VA treatment records which are dated during the pendency of the claim.  See, e.g., VA treatment records dated in March 2009 and May 2010.

The examiner should then provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder, including the depression and insomnia which were diagnosed during the pendency of this claim, began in service or is related to any disease or injury in service, to include the hazing and harassment he experienced during his military service.

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.
 
5. Upon completion of the action above, review the examination and opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6. After ensuring that any other development is completed for the other issues on appeal, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



